DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment Entry
Applicant’s amendment, filed 2/24/2021, is acknowledged and has been entered. Claims 3, 15, and 25 were canceled1. New claim 37 has been added. Accordingly, claims 1-2, 4, 6, 12, 16, 21, 26-32, 34, and 36-37 are pending in the application, with claims 2, 4, 26-28, 30-32, and 36 currently withdrawn. 
Claims 1, 6, 12, 21, 29, and 37 are subject to examination below in light of the elected species of CRP, insulin and glucose as the species of biomarkers and of characterizing a subject as having or being at risk for metabolic syndrome as the species of clinical goal (see Restriction Requirement mailed 8/14/2018 and Applicant’s election in the reply filed 12/5/2018).

Rejections Withdrawn
The § 103 rejections based on the combination of Struck et al. (U.S. 2011/0318766 A1) as primary reference are withdrawn in view of the amendments to claim 1 to recite “a) “capturing…markers consisting of C-reactive protein (CRP), insulin, and glucose” (emphasis added). 
Struck expresses particular interest in arginine vasopressin pro-hormone as a marker (e.g., abstract), and therefore does not provide specific direction to detecting only CRP, insulin, and glucose; and not any other markers.
It is noted that withdrawn claims 28 and 32 would no longer properly depend from claim 1 as currently amended, since “consisting of” would exclude additional markers.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2014/062665, filed 10/28/2014, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/896,446, filed 10/28/2013.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/896,446, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The provisional application fails to describe detecting an alteration in the level of glucose in a saliva sample, as recited in instant claim 1. 
For at least these reasons, the claims are not entitled to the benefit of an earlier filing date.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6, line 1, “the level…is increased” should now apparently read “the levels…are increased”. (Since Applicant has replaced “and/or” with “and”, the plural is now required.)  
Additionally, CRP in line 2 of claim 6 should not be within parentheses.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 12, 21, 29, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 

Step 2A Prong One
Claim 1 recites “wherein the level of CRP, insulin, and/or glucose is increased relative to a reference”, which constitutes abstract ideas, specifically abstract mental processes and mathematical concepts. Claim 29 recites that “the reference level of CRP is about 219 pg/ml, the reference level of insulin is about 128 pg/ml, and the reference concentration level of glucose is about 0.06 mg/dL”. See also similar recitations referring to levels relative to a reference at claims 6 and 12.
Thus, the claims recite specific numerical reference levels, i.e. cutoff or threshold levels, which are mathematical concepts. Furthermore, the claims recite that measured levels are increased relative to such reference levels, which also constitutes mathematical relationships. 
Additionally, claim 12 recites that “the increase in salivary glucose level indicates a high plasma glucose level”. The correlation between levels of glucose in saliva and plasma can be categorized as a law of nature/natural phenomenon; this is a judicial exception as the correlation exists in nature apart from any human action.
The recited steps referencing an alteration in levels relative to a reference reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper; for example, this could read on a human reading marker levels off a chart and thinking about the marker levels in relation to a reference level (e.g., forming an observation/evaluation/judgment/opinion regarding whether the marker levels are different from the reference level). The claims, under their broadest reasonable interpretation, cover performance of “measuring an alteration” solely within the human mind, or by a human 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
The recitation of particular reference levels (e.g. 219 pg/ml for CRP) merely narrows the abstract idea, which does not make the recited reference level or comparison thereto any less abstract.
See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. 
Step 2A Prong Two
The judicial exception(s) is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. As discussed above, the statement that marker levels are increased relative to a reference does not clearly go beyond mental activity: this is a judicial exception (mental process) and not a practical application thereof. 
Claim 1 recites the steps of a)-c) capturing and measuring detecting CRP, insulin, and glucose in a sample. However, such steps of detecting the markers in a sample are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). 
Here, the “measuring” steps, including the recited assays of claim 21, do not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
Furthermore, the measuring steps are recited at a high level of generality and are not tied, for example, to a particular machine or apparatus. Such steps are insufficient because the purpose is merely to obtain data. 
Such steps that merely “add insignificant extra-solution activity to the judicial exception” are insufficient to integrate the exception into a practical application (2019 Guidance 55). Data gathering steps typically constitute such insignificant extra-solution activity. See Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility). 
There are no subsequent steps recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method. Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating 
For all of these reasons, there are no additional elements that integrate the judicial exception into a practical application.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite steps of capturing and measuring the markers in a saliva sample. As noted above, such data gathering steps are recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility.
In this case, everyone practicing the judicial exception would need to determine the levels of the markers.
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.

Although claim 21 specifies certain testing techniques such as enzyme-linked immunoassay, such testing techniques were well-known, routine and conventional as evidenced by the instant specification, which states that such assays were “readily known in the art” and refers to textbooks from the 1990’s [0071], [0069]). Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.
In addition to the evidence of the specification, Fayad et al. (U.S. 2013/0273154) teach measuring all of glucose, CRP, and insulin [0247], and the reference also contemplates saliva samples [0258].
La Belle et al. (WO 2012/009322 A1), discussed in further detail below, also teaches detecting two or more biomarkers by capture, where the biomarkers may include CRP, glucose, and insulin (abstract; [0005], [0014]-[0015]; [0028], [0047]-[0049]; [0059]-[0061]; claims 1, 13, 19)
Hageman et al. (WO 2011/112091) taught that glucose and insulin may be detected in saliva. See page 17, lines 7-29; abstract; page 1, lines 4-10; page 7, lines 1-9. Hageman et al. further teach that measurements of the concentrations of glucose and incretin hormones can be performed in a manner commonly known in the art, e.g. as described in handbooks for clinical chemistry (page 10, lines 1-3). 
Toranto et al. (U.S. 7700305) also teaches measuring analytes in saliva, including glucose (abstract; col. 2, line 66; col. 14, line 31-34; col. 25, lines 26-34). Pronovost (U.S. 
Similarly, Lipps et al. (U.S. 2003/0157555) taught that insulin may be measured in saliva as a non-invasive source in place of invasive blood collection (see especially the abstract, [0001], [0011]-[0012], [0015], [0061]-[0062], claims 1 and 8). Lipps et al. also teach measurement of insulin in human saliva by ELISA, as in instant claim 21 (Lipps et al. at [0048]-[0049]. See also Rai et al. (U.S. 2012/0295281) teaching measurement of insulin in saliva [0025], including by ELISA [0024].
Hatch et al. teach that CRP may be measured in human saliva (col. 11, lines 15-22; Example 6; col. 38, lines 25-50). Hatch et al. also exemplify the use of immunoassays for this purpose, where antibodies may be labeled with an enzyme or fluorophore (i.e., enzyme-linked immunoassay or fluorescence, as in instant claim 21). Hatch et al. at Example 6, see especially at col. 37, line 55 to column 38, line 2). Similarly, McDevitt et al. (U.S. 2012/0208715) teach measuring CRP in saliva (abstract, [0013], [0025], [0087]), including by ELISA [0085], [0130]. Matt et al. (U.S. 2008/0300198) likewise teach measuring CRP in saliva [0018].
Therefore, prior to the effective filing date of the claimed invention, it was well-understood, routine and conventional to detect levels of CRP, insulin, and glucose; including in saliva samples. 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015): 
Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.


In view of the above evidence, the claimed steps of measuring markers do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6, 12, 21, 29, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New Matter
Claim 1 recites in part as follows (emphasis added):
measuring a level of each of CRP and insulin with at least two capture molecules each of which specifically binds CRP and insulin

The claim language “each of which specifically binds CRP and insulin”, when given its broadest reasonable interpretation, encompasses that “each” capture molecule specifically binds to both CRP and insulin, i.e. a single capture molecule binds to both markers. 
The specification as originally filed discloses capture molecules that specifically bind biomarkers ([0009]-[0010], [0069], [0071], [0082]). However, what is conveyed here is that one capture molecule would bind to one biomarker, and another capture molecule would bind to another biomarker. The specification does not describe a capture molecule that binds to multiple biomarkers. In particular, there is no description of a single capture molecule that binds to both CRP and insulin.

One skilled in the art would not envision possession of methods in which each capture molecule specifically binds to both CRP and insulin, given the lack of a description of such capture molecules as well as in view of the definition for “specifically binds” which conveys that this refers to binding to “a” polypeptide and not to multiple different molecules.
Furthermore, the specification does not describe or enable measuring a level of each of CRP and insulin using capture molecules that each bind to both CRP and insulin. If the capture molecules each bound to both of these markers, then it is not apparent how CRP and insulin could be distinguished in order to obtain measurements of levels of both markers.

Claim 1 recites “a) capturing from the saliva sample from the subject, markers consisting of C-reactive protein (CPR), insulin, and glucose” (emphasis added).
This is a broadening amendment because the only disclosure relating to capture in the application is via “capture molecules that specifically bind” the biomarkers ([0009]-[0010], original claim 31). 
Claim 1 does go on to state in b) that CRP and insulin are indeed measured using capture molecules, consistent with the specification.
However, as currently formulated, claim 1 sets forth the step of capturing in a) as a separate step from the measuring using capture molecules in b).

And since b) does not refer to the marker glucose, it is clear that the claim would broadly encompass methods in which glucose is captured by any capturing means, which could include using antibodies or other specifically binding capture molecules as originally suggested in the specification.
However, broadly “capturing” as now claimed in a) could also encompass other means of capturing, not limited to use of capture molecules. For example, this could encompass capturing glucose by physical or chemical adsorption techniques, capturing in pores based on size, electrostatic capture based on charge, etc.
The specification as originally filed does not provide support for methods as claimed in which the markers might be broadly captured by such means, prior to their subsequent measurement using capture molecules. 
In summary, although the specification as originally filed suggests that the markers may be detected using capture molecules (as reflected in b)), there is no disclosure of a separate “capturing” step as now set forth in a), and such “capturing” in a) goes beyond the scope of the original disclosure since it encompasses any capturing means, not limited to use of capturing molecules.

Written Description
Claim 1, as currently amended, recites “a) capturing from the saliva sample from the subject, markers consisting of C-reactive protein (CPR), insulin, and glucose” (emphasis added).

Indeed, as discussed above, the only disclosure relating to capture in the application is via “capture molecules that specifically bind” the biomarkers ([0009]-[0010], original claim 31). Thus, the claims would broadly encompass capturing glucose by any means, including using antibodies or other specifically binding capture molecules.
However, the specification does not describe any examples of capture molecules capable of binding to glucose. There is no description of any species, despite the broad and highly variable genus of capture molecules claimed, which would encompass such molecules as disparate as antibodies, aptamers, and small molecules. There is no description of any antibodies or other capture molecules capable of capturing glucose, as would be necessary to carry out the claimed capturing step of claim 1. 
Similarly, while the specification broadly suggests that glucose might be detected by Western blot, enzyme-linked immunoassay, direct immunoassay, radiometric assay, fluorescence, or protein activity, unlike CRP and insulin, glucose is not a polypeptide. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the prima facie case are discussed below.
In the instant case, the specification does not describe the partial structure of any capture molecules or antibodies binding to glucose; and therefore fails to convey evidence of possession of the claimed methods of “capturing” glucose. 
Rather, glucose was detected by the glucose oxidase method using a commercial Glucose Colorimetric/Fluorometric Assay Kit, whereby glucose was detected based on fluorescent emission of a dye [0153]. There is no indication that such a method involves “capturing” of glucose from the sample, as now claimed.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
In this case, the specification fails to describe a representative number of species to support what is claimed, as there is no actual reduction to practice nor any particular means of capturing glucose set forth in the specification.
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 12, 21, 29, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in part as follows (emphasis added):
measuring a level of each of CRP and insulin with at least two capture molecules each of which specifically binds CRP and insulin

The claim language “each of which specifically binds CRP and insulin”, when given its broadest reasonable interpretation, encompasses that “each” capture molecule specifically binds to both CRP and insulin, i.e. a single capture molecule binds to both markers. 
However, the specification as originally filed discloses capture molecules that specifically bind biomarkers ([0009]-[0010], [0069], [0071], [0082]), indicating that one capture molecule would bind to one biomarker, and another capture molecule would bind to another biomarker.
The claims are indefinite as they are subject to multiple plausible constructions. It is unclear if the claims require that each capture molecule binds to both CRP and insulin, or rather that (as per the specification) CRP is measured with capture molecule(s) that specifically bind to CRP, and insulin is measured with capture molecule(s) that specifically bind to insulin.
Claim 16 recites the limitation “the capture molecule”. There is insufficient antecedent basis for this limitation in the claims. Claim 1 recites “at least two capture molecules”. As a result the subsequent reference to “the capture molecule” in the singular is ambiguous. It is not clear whether only one capture molecule needs to be an antibody, or all of them, etc.
Claim 29 recites the limitations “the reference level of CRP” and “the reference level of insulin” and “the reference concentration level of glucose”. There is insufficient antecedent basis for these limitations in the claims.
Claim 1 c) only refers to “a reference”, and not to a reference level or to a reference concentration level. Additionally, claim 1 refers only to “a reference” in the singular whereas claim 29 refers to different types of reference levels.
The scope of the claims are unclear since it is unclear if “the reference level” is referring back to the “reference” of claim 1, such that the claim should be interpreted as requiring that the measured level of e.g. CRP is above 219 pg/ml, or alternatively if the claim means that the “reference” of claim 1 is a reference sample that has a level of CRP of about 219 pg/ml, or something else.
If Applicant intends claim 1 to refer to a reference level for each of the markers (as opposed to a physical reference sample, or a single reference level), the following remedy is suggested:
1. Claim 1 should recite “…increased relative to reference levels”.
2. Claim 29 could then appropriately refer to “the reference level of CRP” and “the reference level of insulin” and “the reference 
 levels”. Claim 12 should similarly refer to “the reference level of glucose”.
	If this is not consistent with Applicant’s intended meaning, then other appropriate correction would be required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 16, 21, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over La Belle et al. (WO 2012/009322 A1) in view of De Groote et al. (U.S. 2011/0263447 A1).
La Belle et al. teach methods for detecting at least two biomarkers of disease in a biological sample (abstract, [0028]). The methods involving contacting a sample with a sensor device comprising a plurality of different molecular recognition elements having a capture element for binding to a biological marker (see the abstract; [0014]-[0015]; [0047]-[0049]; claims 1, 13). Accordingly, the plurality of capture elements read on the claimed measurement methods of capturing in a), and using capture molecules that specifically bind the biomarkers as in b). Binding of the biomarkers to the capture elements is then detected by the sensor (ibid).
La Belle et al. further teach that the biomarkers detected may be for the disease of diabetes, and the biomarkers may include CRP, glucose, and insulin; identifying all of these 
Furthermore, La Belle et al. indicate that their methods can be carried out with biological fluids from any source including saliva [0064].
Regarding claim interpretation for a subject “at risk of developing a metabolic syndrome”, the instant specification does not provide a specific or limiting definition for a subject “at risk”. As such, when this terminology is given its broadest reasonable interpretation, any subject may be reasonably considered to be “at risk” of developing a metabolic syndrome, these being conditions or diseases that afflict humans. For example, any human subject could be viewed as being at risk of developing obesity. 
Nevertheless, La Belle et al. do teach their methods in the context of diabetes [0005], [0028], which is defined in the instant specification as an example of a metabolic disease [0011], [0056]. Thus, La Belle et al. fairly teaches the patient population of subjects at risk of developing a metabolic syndrome.
Regarding claim interpretation for the concluding “wherein” clause of claim 1, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In this case, the conclusory “wherein” clause in claim 1 simply expresses what can be taken as merely a descriptive statement articulating inherent/ physiologically intrinsic properties of CRP, insulin, and glucose. See also MPEP 2111.04.
As written, the claim appears to simply state a characterization or conclusion; and does not actually require performing any additional active method steps. The claim does not clearly require actually comparing a subject’s levels of CRP, insulin, and glucose to a reference. 
Nevertheless, it is noted that La Belle et al. teach that their methods determine the levels of the markers [0005] and that the amount of change and the direction (increase or decrease) of the markers is determined [0005], [0093], specifically envisioning for example that glucose may be elevated (table at [0093]).
Thus, one skilled in the art would envision that the methods of La Belle et al. encompass wherein the level of CRP, glucose, and/or insulin may be increased relative to a reference. It is noted that the claim terminology of “increased relative to a reference” in claim 1 c) does not require any particular “reference”, which could refer for example to a reference sample not containing the markers. The reference could be broadly anything, either a reference sample or any numerical reference level.
Accordingly, at a minimum it would have been obvious to arrive at the claimed invention for example simply by performing the methods of La Belle et al., as La Belle et al. teach detecting the markers and when so detected, the markers would be increased relative to a reference sample not containing the markers or relative to a reference level of zero. 
This is similarly the case with respect to claims 6 and 12, as the “reference” could be anything, such as a reference level of zero. As such, it would have been obvious to arrive at the claimed invention simply by detecting all three markers at any detectable level, as foreseen by La Belle et al.
The statement in claim 12 that the increase in salivary glucose level indicates a high plasma glucose level simply expresses what can be taken as merely a descriptive statement articulating inherent/ physiologically intrinsic properties of glucose. See MPEP 2111.04. As 
Claim interpretation in regards to the concluding “wherein” statement is addressed in further detail below.
La Belle et al. also differs from the claimed invention in that the reference does not specify that the sample is taken from a non-obese subject.
La Belle et al. also differs from the claimed invention in that it fails to specifically teach capturing markers “consisting of” CRP, insulin, and glucose – i.e. only those exact three markers.
However, such a combination of CRP, insulin, and glucose would have been obvious based on the teachings of La Belle et al., who as above teach determination of “at least two assay components” [0002]. 
Furthermore, La Belle et al. clearly identify all of these three among a finite number of possible suitable biomarkers. For example, at [0028], La Belle et al. teach CRP, glucose, and insulin as the first three markers mentioned in a set of possible markers for which at least two may be determined (emphasis added):
[0028] Similarly, another specific disease that may be detected is diabetes,which includes among other characterized markers, the biomarkers CRP; glucose; insulin; TRIG; GPT; HSPA1 B; IGFBP2; LEP; ADIPOQ; CCL2; ENG; HP; IL2RA; SCp; SHBG; and TIMP2. The methods and devices of the present invention are performed by preparing devices of the invention that comprise sensors that comprise molecular recognition elements for at least two such markers.
 
In claim 19, La Belle et al. teach all three markers as being part of the same Markush-type group:


La Belle et al. also teach at paragraph bridging pages 2-3: 
Markers such as C-reactive protein (CRP), HbA 1 c, glucose, insulin, and interleukin-2 receptor A (IL-2RA) integrated onto a single sensor…

Similarly disclosure of CRP, glucose and insulin as part of finite sets of biomarkers is also found at [0059]-[0061].
Therefore, it would have been obvious to one of ordinary skill in the art to select CRP, glucose and insulin as the plurality of “two or more” biomarkers to be determined by selecting these from among a finite number of identified, predictable alternatives. Furthermore, particular direction to the selection of these three is found at [0028], where La Belle et al. teach detecting two or more markers and CRP, glucose and insulin are the first possibilities mentioned.
Although La Belle et al. does not contain an actual reduction to practice of a method using a biomarker panel for detecting CRP, glucose, and insulin in saliva, the reference as above indicates that saliva samples are suitable [0064]. and so it would have been obvious to arrive at this by combining the prior art elements as claimed with a reasonable expectation of success. Furthermore, one skilled would also have found it obvious to employ saliva as the sample type because of the art-recognized advantage of this type of sample in being non-invasively obtained.
With respect to the limitation that the saliva sample is taken from a non-obese subject, De Groote et al. taught that diabetes type II afflicts both obese and non-obese persons [0009], [0047]-[0048].
diagnosing diabetes [0028]. 
Therefore, it would have been further obvious to carry out the methods of La Belle et al. on non-obese subjects as La Belle et al. teach subjects with diabetes and it was known that diabetes afflicts both obese and non-obese individuals (as taught by De Groote). Therefore, it would have been obvious to select non-obese diabetic subjects so that this known population could also benefit from monitoring.
With respect to claim 16, La Belle et al. teach antibodies as capture elements ([0015]-[0017], [0049]-[0050]; claims 2-4) including for detection of CRP [0030].
With respect to claim 21, La Belle et al. teach that their molecular recognition elements/ capture elements may be antibodies [0057]-[0058].
With respect to claim 29, La Belle et al. is silent as to “wherein one or more of a level of CRP greater than about 219 pg/ml, a level of insulin greater than about 128 pg/ml, and/or a concentration level of glucose greater than about 0.06 mg/dL characterizes the subject as having or being at risk of developing a metabolic syndrome”. These limitations lack antecedent basis in the claims, such that the scope is unclear (see § 112(b) above).
Furthermore, as discussed in detail above, this claim language does not clearly require any additional steps to be performed, but rather appears to simply state a characterization or conclusion. See also MPEP 2111.04. The claim does not clearly require actually comparing the measured levels of the markers to the particular numerical levels (e.g., as in comparing to a cutoff level). Thus, the conclusory “wherein” claim language currently does not clearly limit the 
Therefore, the teachings of La Belle et al. render obvious the claimed invention when given its broadest reasonable interpretation, even though La Belle et al. do not teach the specific numerical reference levels as recited.
In particular, in view of claim 1 c), the additional recitations of claim 29 would at best require that one of the three markers is increased relative to the particular levels as recited. La Belle et al. teach that their methods determine the levels of the markers [0005] and that the amount of change and the direction (increase or decrease) of the markers is determined [0005], [0093], specifically envisioning for example that glucose may be elevated (table at [0093]). Since the reference also contemplates their methods in the setting of diabetes [0005], [0028], it would have been obvious to arrive at the claimed invention simply by performing the prior art methods on the intended patient population of subjects with diabetes (whether diagnosed or previously undiagnosed), as it would have been reasonably expected that at least some subjects studied would have elevated marker levels on the order of those claimed.
With respect to claim 37, La Belle et al. as above teach their methods in the context of diabetes [0005], [0028], which is defined in the instant specification as an example of a metabolic disease [0011], [0056]. Furthermore, the instant specification does not provide a specific or limiting definition for a subject “at risk”. As such, when this terminology is given its broadest reasonable interpretation, any subject may be reasonably considered to be “at risk” of developing a metabolic syndrome, including those specifically recited in claim 37.

Claims 1, 6, 12, 16, 21, 29, and 37 are also rejected under 35 U.S.C. 103 as being unpatentable over La Belle et al. (WO 2012/009322 A1) in view of De Groote et al. (U.S. 2011/0263447 A1), Struck et al. (U.S. 2011/0318766 A1) and Urdea et al. (U.S. 2007/0218519).
The teachings of La Belle et al. and De Groote et al. (teaching non-obese subjects) are as analyzed in detail above, and render obvious the claims (Applicant is referred to the preceding rejection for detailed analysis of the references, which will not be reiterated here).
Although the conclusory “wherein” statement in claim 1 is not found to currently clearly further limit the claims for reasons above, the present rejection is also being made in the interest of compact prosecution.
La Belle et al. further teach that the biomarkers detected may be for the disease of diabetes, and the biomarkers may be CRP, glucose, and insulin; identifying all of these three among a finite number of possible suitable biomarkers (claim 19; see also [0005], [0028], [0059]-[0061]). La Belle et al. also contemplate measurement of CRP, glucose and insulin for example in patients with diabetes [0005] or for the purpose of diagnosing diabetes [0028], which is defined in the instant specification as an example of a metabolic disease [0011], [0056]. 
Accordingly, La Belle et al. fairly teaches characterizing subjects as having diabetes, a metabolic syndrome, based on measurements of CRP, glucose and insulin. 
Struck et al. teach that glucose is increased in diabetes [0037] and similarly that high insulin and glucose often lead to metabolic syndrome and type 2 diabetes [0041]. Additionally, Struck et al. teach at Table 1 that CRP and insulin were both increased in diabetes patients as compared with non-diabetic subjects.
having diabetes (as envisioned by La Belle et al.), as it would have been reasonably expected that at least some of such subjects would have elevated glucose, CRP, and/or insulin since these markers were known to be elevated in diabetes, as taught by Struck et al. This is similarly the case for claims 6 and 12, as it would have been reasonably expected from Struck et al. that one or all of the three markers would be elevated in the setting of diabetes, which is the same disease context of La Belle et al. (Additional claim interpretation for claim 12 is as discussed above).
Furthermore, although not explicitly required in claim 1, the use of reference levels when measuring biomarkers was well known in the prior art. 
For example, Urdea et al. taught that amount of a marker can be compared to a normal control level, which is typically the level found in a subject not suffering from diabetes or a pre-diabetic condition and not likely to have such [0135]. A change in the level of a marker compared to the control level can indicate that the subject is suffering from or is at risk of developing diabetes or a pre-diabetic condition. Furthermore, Urdea et al. taught that changing the value of the reference level or cut point impacts the assay sensitivity and specificity [0139]-[0141], thereby indicating that the value of the reference level/ cut point was recognized in the prior art to be a result-effective variable.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result-effective variables (MPEP 2144.05).
It would have been obvious to measure alterations in the measured levels of the markers relative to a reference, for example by applying the known technique of Urdea of comparing to a level in a normal control or reference subject, in order to provide an objective means of comparison for interpreting the significance of the subject’s marker levels.
With respect to claim 29, although La Belle et al. is silent as to the precise numerical levels, Struck et al. taught that levels of all 3 biomarkers were increased in diabetic patients, and Urdea et al. taught that the reference level can be adjusted in order to impact the assay sensitivity and specificity. Absent evidence of criticality for the precise reference ranges (e.g., “about 219 pg/ml”), one skilled in the art would have found it obvious to arrive at the claimed invention out of the course of routine optimization, by optimizing reference levels to achieve a desired assay sensitivity and/or specificity. 
Furthermore, as it was known from Struck that elevated levels of these markers correlate with diabetes, it would have been reasonably expected that many subjects within the patient population to be studied would have elevated levels as a result of their disease as compared to reference levels. Thus, the ordinary artisan would have had a reasonable expectation of success.


Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered.
With respect to the § 101 rejections, Applicant submits that claim 1 as amended is directed to patent eligible subject matter because it is not directed to an abstract idea (Step 2A Prong One), but instead to a process, which is one of the statutory categories of invention (Reply at pages 6-7).
This is not found persuasive because abstract ideas can nevertheless be recited in process claims, as is the case here.
It is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
The fact that a claim includes non-abstract or wet steps does not automatically warrant a finding of eligibility. See PerkinElmer Inc. v Intema Ltd., 496 Fed. Appx. 65 (Fed. Cir. 2012), which held that “physical data-gathering steps, which may cover patent-eligible subject matter, are insufficient to make claims reciting abstract ideas patent-eligible applications of the ineligible concepts” (page 14). Mere inclusion of a non-naturally occurring or artificial element into the claims is not sufficient; "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590. 
See also Athena Diagnostics, Inc. v. Mayo Collaborative Services, LLC (Fed. Cir. 2019) at page 14:
As Mayo argues, the use of a man-made molecule is not decisive if it amounts to only a routine step in a conventional method for observing a natural law….We thus reaffirm that use of a man-made molecule in a method claim employing 

Applicant further argues that the claims are also eligible under Step 2A Prong Two, because claim 1 integrates the judicial exception into a practical application, specifically that of measuring specific levels of biomarkers. Reply at page 7.
This is not found persuasive because measuring levels of biomarkers is not regarded as a practical application. It is extra-solution data gathering, similar to the fact patterns in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015).
Applicant further argues that amended claim 1 requires a particular machine/apparatus, namely “capture molecules”.
This is not found persuasive because there is no particular machine or apparatus required by generic “capture molecules”. It is maintained that the measuring steps are recited at a high level of generality and are not tied, for example, to a particular capture molecule (e.g., a particular antibody) or a particular machine or apparatus.
With respect to the Step 2B analysis, Applicant argues that they discovered that metabolic and inflammatory biomarkers are present in altered levels in the saliva of subjects at risk.
This is not found persuasive because this is merely a naturally occurring phenomenon. This is not “additional elements” i.e. in addition to a judicial exception.

With respect to the § 112(a) and § 112(b) rejections, Applicant argues that the claims are amended (pages 8-9 of the reply), but the wording remains problematic for reasons of record. It is still stated that “each” capture molecule specifically binds to both biomarkers.
With respect to the § 103 rejections based on La Belle et al., it is noted that the rejections have been modified in response to Applicant’s amendments, and is now based on La Belle et al. in view of De Groote as well as the alternative combination of La Belle et al., Struck, Urdea, and De Groote, Applicant argues that claim 3 has been canceled (Reply at pages 14). 
Applicant argues that La Belle et al. fails to teach any specific levels (reply at page 13).
This is unpersuasive because claim 1 no longer recites any specific levels.
Applicant argues that La Belle et al. fails to suggest an increase in the levels of CRP, insulin, and/or glucose relative to a reference.
This is unpersuasive as La Belle et al. do contemplate that levels of their detected markers would be changed; either increased or decreased, and specifically envision elevated glucose [0093].
Furthermore, “a reference” as broadly recited in amended claim 1 could be anything; it could be a sample lacking any detectable amount of the marker. Thus, detection of CRP, insulin, and/or glucose at any level would read on the claim when given its broadest reasonable interpretation; as this would constitute increased relative to a reference that is e.g. a negative control or a reference level of zero.
Applicant further argues that La Belle fails to teach or suggest measuring only CRP, insulin, and glucose, which is unpersuasive because the reference teaches detecting two or more markers and identifies these three as among a finite number of suitable biomarkers. Thus, it 
Applicant argues that Urdea identifies CRP, but not insulin and glucose, as a “DBRISKMARKER”. Applicant argues that Urdea fails to teach or suggest measuring only these three markers. Applicant argues that Urdea is silent as to saliva and a non-obese subject at risk. See Reply, page 14.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the primary reference, La Belle et al., already teaches CRP, insulin, and glucose in the same disease context (diabetes), further teaches saliva as a suitable sample, and De Groote et al. taught that diabetic subjects can be non-obese.
Applicant argues that claim 1 does not presently recite that the biomarkers are measured from a non-obese subject having diabetes type II, but this is not material since the claims also do not exclude this. And as further discussed with respect to newly added claim 37, “at risk” is not defined to have any particular meaning; any human subject can be regarded as being “at risk of developing a metabolic syndrome” when this terminology is given its broadest reasonable interpretation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the interest of expediting prosecution, Applicant’s submission has been entered. However, it is noted that claims 3, 15, and 25 are non-compliant because they are presented as “Cancelled”, but claim text appears with strike-through marks. No claim text shall be presented for any claim in the claim listing with the status of "canceled" (MPEP 714).